                     Case 1:20-mj-00021-HKS Document 2 Filed 02/14/20 Page 1 of 6
AO 91 (Rev. 02/09) Criminal Complaint




             ·United States District Court
                                                              for the
                                                    Western District of New York

                          United States of America
                                                                                   Case No. 20-mj-21
                                           v.

                        VICTOR YAO APELETEY
                                          and
                         STEPHEN KOJO MATEY
                                        Defendant




                                                      CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

     On or about February 13, 2020, in the Western District of New York, the defendants, VICTOR YAO
APELETEY, and STEPHEN KOJO MATEY, did:
     (1) knowingly and willfully conspire and agree to commit an offense against the United States, that is, to
         _knowingly export a motor vehicle knowing the same to have been stolen; and
     (2) knowingly and willfully make materially false and fraudulent statements to officers of the United States
         Department of Homeland Security, Customs and Border Protection and Homeland Security
         Investigations, in a matter under their jurisdiction;

          all in violation of Title 18, United States Code, Sections 371 and 1001(a)(2).

          This Criminal Complaint is based on these facts:

          IZI Continued on the attached sheet.


                                                                                   Complainant's signature

                                                                    Marc A. Matla. Special Agent. HSI
                                                                                   Printed name and title

Sworn to before me and signed in my presence.

Date: February 14. 2020


City and State: Buffalo. New York                                         HON. HUGH B. SCOTT. USMJ
                                                                                   Printed name and title
         Case 1:20-mj-00021-HKS Document 2 Filed 02/14/20 Page 2 of 6



                      AFFIDAVIT IN SUPPORT OF COMPLAINT


       I, Marc A. Matla, being duly sworn, depose and say:


       1.      I have been employed as a Special Agent with Homeland Security

Investigations (HSI) since May 2010. HSI is an agency within the Department of Homeland

Security, which is in the executive branch of the federal government. Prior to my appointment

with HSI, I served as a Postal Inspector with the United States Postal Inspection Service from

Ma:y 2008 through May 2010. Prior to my appointment as a Postal Inspector, I served as a

Special Agent with the United States Secret Service (USSS) from July 2003 to May 2008.

And prior to my appointment with the USSS I served as a Trooper and Investigator with the

Virginia State Police (VSP) from November 1993 to July 2003.



       2.     I make this affidavit in support of a criminal complaint charging VICTOR

YAO APELETEY ("APELETEY") and STEPHEN KOJO MATEY ("MATEY") with

violating Title 18, United States Code, Sections 371 (Conspiracy to Export a Stolen Vehicle)

and 1001(a)(2) (False Statements).



       3.     The information in this affidavit is based on my personal knowledge and upon

reports and information received from other law enforcement officers. Because this affidavit

is being submitted for the limited purpose of establishing probable cause, I have not included

every fact I have learned during this investigation. I have set forth only the facts that I believe

are necessary to establish probable cause to believe that APELETEY and MATEY violated

Title 18, United States Code, Sections 371 and 1001(a)(2).
        Case 1:20-mj-00021-HKS Document 2 Filed 02/14/20 Page 3 of 6




      4.      On February 13, 2020, at approximately 12:55 p.m., APELETEY and

MATEY attempted to enter the United States from Canada at the Peace Bridge port of entry

in Buffalo, NY, which is within the Western District of New York.           APELETEY and

MATEY were in a 2019 Mercedes Benz bearing a North Carolina temporary license plate

2563356. Officer Charles Giarrizzo with U.S. Customs and Border Protection (CBP) was on

the primary inspection lane when the vehicle pulled up.        CBP is an agency within the

Department of Homeland Security, which is in the executive branch of the federal

government. According to Officer Giarrizzo, MATEY was driving and APELETEY was a

passenger in the front seat. Officer Giarrizzo said both subjects presented passports and a

refusal slip from Canada. Officer Giarrizzo asked the subjects for the vehicle registration and

they presented a consent letter from a third party, and other paperwork associated to the

vehicle. Officer Giarrizzo asked the subjects why they were refused in Canada and they said

they were going to meet someone but got bad information so Canada sent them back. Officer

Giarrizzo said he sent APELETEY and MATEY to secondary inspection because the vehicle

did not belong to either of them.



       5.     Once inside the secondary inspection area, CBP Officer Jesse Arcadipane

spoke with APELETEY and MATEY. Officer Arcadipane said both subjects claimed to be

brother-in-law's, and that MATEY stated he borrowed the Mercedes from a friend named

Cindy Flynn and handed a notarized letter, which indicated that Flynn gave permission to

the holder of the note to use and take the vehicle to Canada. MATEY could not provide the




                                              2
             Case 1:20-mj-00021-HKS Document 2 Filed 02/14/20 Page 4 of 6



contact information for Flynn; noting that she was a friend, and that was all MATEY really

knew.


        6.       Officer Arcadipane conducted record checks on the vehicle VIN and temporary

plate but could not locate any information. Officer Arcadipane obtained dealer information

from paperwork found inside the vehicle and contacted Bob King Mercedes, located in

Wilmington, North Carolina.



        7.       Officer Arcadipane spoke with the sales manager at Bob King Mercedes.

Officer Arcadipane stated that the sales manager had received an email from an unknown

person stating that this 2019 Mercedes Benz was to be transported to Canada and then put on

a shipping container to Ghana. The tipster also stated that all the paperwork including the

identification documents used to purchase the vehicle were fraudulent. The sales manager

faxed all the sales paperwork and a copy of the buyer's identification to Officer Arcadipane.

Officer Arcadipane said the sales manager contacted the Police Department in Wilmington,

North Carolina, to report the vehicle stolen.



        8.       CBP Officer Paul Gorczyca searched for Cindy Flynn using identifiers listed

on the authorization letter and bill of sale for the Mercedes Benz, such as her date of birth and

Social Security Number. Officer Gorczyca contacted a Cindy Flynn, who matched the

identifiers, by phone.     Flynn said the date of birth and social security number on the

paperwork is her own, however, she did not purchase the vehicle nor did she give permission

to anyone to use her information to purchase the vehicle.




                                                3
         Case 1:20-mj-00021-HKS Document 2 Filed 02/14/20 Page 5 of 6




       9.      Your affiant responded to the Peace Bridge port of entry with HSI Special

Agents Glenn Erny, at which time we interviewed MATEY. I read MATEY his Miranda

rights from a preprinted card, and MATEY waived his rights and agreed to be interviewed.

During the interview, MATEY stated that there is a group of people that APELETEY is

involved with who purchase vehicles fraudulently using other peoples' identities. He knows

that the people purchasing the vehicles do not have money. I indicated to MATEY that the

vehicles were then stolen, and MATEY agreed.      MATEY stated he was going to be paid

$2,000.00 from APELETEY for transporting the Mercedes from Bronx, New York, to

Canada. MATEY said the vehicle was to be left in Canada and then shipped to Africa.

MATEY said he was going to take a bus back to New York City. However, CBP found a

flight booking for MATEY going from Toronto Pearson International Airport to La Guardia

Airport, Queens, New York for February 13, 2020. Also found in the vehicle was a speeding

ticket in MATEY's name from the State of Virginia. I asked MATEY about the speeding

ticket, and he stated it was not him. MATEY said APELETEY took his drivers license and

presented it to the trooper when he was stopped. MATEY said he was not with APELETEY

at the time.



       10.     APELETEY was read his Miranda rights, and APELETY waived his rights

and agreed to be interviewed. During the interview, APELETEY would only say that his

friend Cindy Flynn let him borrow the Mercedes Benz to travel to Canada to attend a birthday

party. APELETEY said he and MATEY were to travel back to the United States a few days

later. I asked APELETEY about the speeding ticket found in the Mercedes. APELETEY




                                             4
        Case 1:20-mj-00021-HKS Document 2 Filed 02/14/20 Page 6 of 6




admitted he presented MATEY'S driver's license to a trooper in Virginia after being stopped

for speeding. APELETEY admitted he received and signed the ticket in MATEY'S name.



       11.    Based on the foregoing, there is probable cause to believe that APELETEY

and MATEY violated Title 18, United States Code, Sections 371 and 1001(a)(2).




                                                 Marc A. M atla, Special Agent
                                                 Homeland Security Investigations

Sworn and subscribed to before me
this 14th day February 2020.



HON. HUGH B. SCOTT
United States Magistrate Judge




                                             5
